George Howard, Jr., Justice, dissenting. In Bates v. State Bar of Arizona, 97 S. Ct. 2691, the United States Supreme Court stated, among other things, as follows: “ [T]he consumer’s concern for the free flow of commercial speech often may be far keener than his concern for urgent political dialogue. Moreover, significant societal interests are served by such speech. Advertising, though entirely commercial, may often carry information of import to significant issues of the day. . . . And commercial speech serves to inform the public of the availability, nature, and prices of products and services, and thus performs an indispensable role in the allocation of resources in a free enterprise system. ... In short, such speech serves individual and societal interests in assuring informed and reliable decisionmaking.” In my judgment, the proposal approved by the majority to a degree retards creativity and thus restricts the free flow of truthful information about the availability, nature and fees of attorneys in a setting where the Supreme Court of the United States found that “the middle 70% of our population is not being reached or served adequately by the legal profession.” Some of the reasons advanced for this “underutilization of lawyers is fear of the cost, and an inability to locate a suitable lawyer.” The guidelines contained in the majority’s proposal are the standards that lawyers’ advertisement must conform to; anything to the contrary must be approved by the Court or its designee. Thus, it is clear that there exists a prior restraint in regards to the exercise'of First Amendment rights by lawyers. The Supreme Court has made it clear that commercial speech, as we have here, is entitled to the protection of the First Amendment. However, it is beyond debate that advertising that is false, deceptive, or misleading is subject to restraint, and regulation. In my judgment, the proposal submitted by the office of the Arkansas Attorney General is more flexible and comes to grips with the problem to be remedied, while at the same time not imposing a prior restraint on the exercise of First Amendment rights. Pertinent parts of the Attorney General’s proposal are as follows: “DR2-101. In all forms of communication with the lay public on matters related to the legal profession or the practice of law, a lawyer shall not knowingly make any statement that is false or misleading, nor shall a lawyer omit to state a fact whose omission would render the communication misleading in whole or in part. “DR2-102. A lawyer shall not initiate or maintain direct contact with a potential client or clients, personally or through agents or representatives, with a view toward employment, nor shall a lawyer recommend his own employment, or employment of his partners or associates, to a potential client or clients. “DR2-103. In communication with the lay public a lawyer should avoid laudatory references to his own professional abilities, or those of his partners or associates and may not, in such communication, state or imply that the skill of the lawyer, rather than the merit of the claim, is more determinative of the outcome of litigation. “DR2-104. In communication with the lay public with a view toward employment a lawyer may: (a) Indicate one or more fields of law in which the lawyer practices, if accompanied by a statement, when applicable, that the lawyer’s practice is not limited to such field or fields and that the mention thereof does not indicate a certification of particular competence by any official entity; (b) Indicate the no more than two fields of law to which the lawyer’s practice is limited, with a statement that such limitation does not represent a certification of particular competence by any official entity; (c) indicate those fields of law in which the lawyer has been certified as a specialist by the Supreme Court of Arkansas.” I, therefore, dissent in the majority’s approval of the following proposals submitted by the Arkansas Bar Association: 1. Disciplinary Rule 2-101. 2. Disciplinary Rule 2-102. 3. Disciplinary Rule 2-103. 4. Disciplinary Rule 2-104.